DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 10/28/2021.  Claims 14-31 are pending.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. The applicant argues that Johansen is not concerned with protecting an esophagus during left atrial ablation.  While the examiner agrees; however Johansen is not relied upon for the teaching of protecting an esophagus during left atrial ablation, since the primary reference of Rieker already teaches protecting the esophagus.  The examiner further is not relying upon Johansen for teaching a need to steer or direct or steer a guide wire.  Johansen is used solely as a teaching reference for an alternative mechanism for deflecting.  Deflecting being taught by both references.  The applicant argues that Johansen does not employ both a balloon and a deflecting member at the ablation site (ablation site taught by Rieker).  The examiner disagrees.  As identified in the previous rejection Johansen discloses a balloon (76) and a deflecting member (64).  It should be noted that the claims 14-28, 30, and 31 do not explicitly recited that the deflecting member deflects the balloon.  The examiner maintains the previous rejection.
 Applicant’s arguments, see Remarks, filed 10/28/2021, with respect to the 35 USC 112, second paragraph rejection of claim 15 have been fully considered and are persuasive.  The 35 USC 112, second paragraph rejection of claim 15 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 10/28/2021, with respect to the 35 USC 103 rejection of claim 29 having the same allowable subject matter of claim 26 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 29 has been withdrawn.

Specification
The amended specification was received on 10/28/2021.  The specification is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordina1ry skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieker et al. US 2008/0033415 A1 (Rieker) in view of Johansen et al. US 2004/0116851 A1 (Johansen).
As to claims 14, Rieker teaches a method of moving a human esophagus (figs. 1b to 2b), comprising the steps of: using a deflecting member (108, 109) located in a tube, deflecting the tube to cause the tube to move at least a portion of the esophagus away from an initial position thereof (figs. 1b to 2b, [0058], Rieker makes use of a wire/tendon to bow the device, [0063]); ablating the tissue of the patient heart [0084]; and returning the deflecting member to its original shape [0060]; and the removing from the esophagus [0078].  It should be noted that Riker fails to teach inserting an uninflated selectively inflatable balloon into a patient's esophagus, the balloon being coupled to a distal end of a tube; inflating the balloon.  
Johansen teaches a method comprising inflating a balloon (76), [0015]; using a deflecting member (64, a strip can be interpreted as a long, narrow piece of material, 64 can be considered a long, narrow piece of material) located in at least one of a tube and a balloon (fig. 2), deflecting at least one of the balloon and the tube to cause the balloon to move (fig. 4); then deflating the balloon and returning the deflecting member to its original shape (it is well known in the art of surgery to deflate a balloon before removal, the balloon returns to original shape as a result of the memory of 64, [0020]. Rieker teaches a method of moving a human esophagus (figs. 1b to 2b, [0058], Rieker makes use of a deflecting member (wire/tendon) to bow the device. Johansen teaches that deflecting can be caused by a balloon (76) and by a deflecting member (64) to deflect the device.  It would have been obvious to one having ordinary skill in the art to modify the method of using a deflecting member (a wire) to bow and deflect the device in Rieker to substitute the deflecting member with a balloon and deflecting member to deflect the device/catheter in view of Johansen as an alternative since it appears that the substitution of one known element (balloon and deflecting member) for another (wire deflecting) will obtain the predictable result of deflecting the catheter resulting in deflection of the esophagus.
As to claim 15, Rieker/Johansen teaches the method of claim 14, wherein, when the balloon is inserted into the esophagus, a portion of the balloon is positioned closer to the patient's heart than a second portion (Rieker shows the device placed in the esophagus with the concave portion closer to the patient’s heart, the substitution of the balloon of Johansen will be placed in the same configuration, resulting in the second portion (concave portion with no folds (78) shown in fig. 4) being placed closer to the patient’s heart, and the first portion (portion with (78); the folds allowing for the balloon to bend and flex more easily shown in fig. 2 and fig. 4 (longer arch side of deflection, [0026]), and will be further from the heart, [0049], [0065]. Rieker), wherein the second portion is more flexible than the first portion (the folds allowing for the balloon to bend and flex more easily shown in fig. 2 and fig. 4, [0026]) and 
As to claim 16, Rieker/Johansen teaches the method of claim 14, wherein the step of inflating the balloon is accomplished by pumping a pressurized liquid into the balloon (Johansen, [0015]). {01498878.DOCX / }Serial No. 16/007,461 Response to Restriction Requirement dated July 10, 2020 Page 3  
As to claim 18, Rieker/Johansen teaches the method of claim 14, wherein, at a maximum point of distortion thereof, the esophagus moves at least 5 mm laterally away from its initial position as a result of balloon inflation (Johansen teaches a deflecting balloon catheter, Rieker teaches the desired amount of deflection, [0061] section 115 is selected to produce movement of the esophagus within the range of 0.3 to 4cm = 3 to 40mm).  
As to claim 19, Rieker/Johansen teaches the method of claim 18, wherein, at the maximum point of distortion thereof, the esophagus moves at least 20 mm laterally away from its initial position as a result of balloon inflation (Johansen teaches a deflecting balloon catheter, Rieker teaches the desired amount of deflection, [0061] section 115 is selected to produce movement of the esophagus within the range of 0.3 to 4cm = 3 to 40mm).  
As to claim 20, Rieker/Johansen teaches the method of claim 14, wherein the deflecting member comprises at least one of: (A) a strip made of a shape memory material that is responsive to the receipt of a stimulus to deflect to a predetermined shape ([0020], “The thermal set establishes a memory for corrugated section 64”), (B) a strip that is made of or contains a ferrous material and that deflects in response to the presence of a magnetic field, and (C) a selectively tensionable cable, wire, or string.  
As to claim 21, Rieker/Johansen teaches the method of claim 14, wherein the deflecting member comprises a strip that is made of a shape memory material (Johansen, [0020]), and further comprising applying a stimulus to the shape memory material to deflect the deflecting member to a 
As to claim 22, Rieker/Johansen teaches the method of claim 21, wherein the deflecting member extends along at least one of 1) at least a distal end portion of the tube (fig 4), and 2) at least a majority of a longitudinal extent of the balloon (fig. 4).  
As to claim 23, Rieker/Johansen teaches the method of claim 21, further comprising a stiffening strip (14 on either side of the center line drawn in the figure below, Johansen, a strip can be interpreted as a long, narrow piece of material, 14 can be considered a long, narrow piece of material) that is located in the balloon and that extends longitudinally of the balloon (fig. 2, Johansen), wherein the stiffening strip distorts less than the surrounding portions of the balloon during balloon inflation so that the balloon as a whole expands asymmetrically about a longitudinal centerline thereof to deflect the esophagus away from the ablation site (fig. 4, Johansen, [0004], as seen in fig. 4, the strip within the balloon does not distort, and therefore reads on the limitation of “distorts less”).  
As to claim 24, Rieker/Johansen teaches the device of claim 23, wherein the stiffening strip (14, Johansen) is positioned on a common side of the balloon as the deflecting member and is in alignment with the deflecting member (fig. 4, Johansen). 
    PNG
    media_image1.png
    367
    956
    media_image1.png
    Greyscale
  

As to claim 25, Rieker/Johansen teaches the method of claim 23, wherein the stiffening strip is located at least generally diametrically opposite the deflecting member (fig. 4, Johansen).  

    PNG
    media_image2.png
    358
    995
    media_image2.png
    Greyscale

As to claim 27, Rieker/Johansen teaches the method of claim 14.  Rieker fails to specifically teach wherein, when inflated, a balloon is 4-7cm long.  However, Rieker recites the length of the curvature section 115 is in the range of 10 mm to 100 mm or 1 cm to 10 cm, [0058].  The curvature section has been modified in view of Johansen with an alternative of a balloon.  It would have been obvious to one having ordinary skill in the art to modify the balloon to be within the same range as the curvature section disclosed in Rieker to have the same effect on the intended area of the esophagus.Page 5
As to claim 28, Rieker/Johansen teaches the method of claim 14. Rieker fails to specifically teach wherein, when inflated, a balloon has a maximum diameter of less than 3.0 cm.  However, Rieker recites that the diameter of the esophagus device may be as large as the inner diameter of the esophagus [0086].  The method has been modified in view of Johansen with an alternative of a balloon.  It would have been obvious to one having ordinary skill in the art to modify the balloon to be within the same range/size as the device disclosed in Rieker to have the same effect on the intended area of the esophagus.
As to claim 30, Rieker/Johansen teaches the method of claim 14, wherein the deflecting member is located, at least in part, in the balloon (in the lumen of the balloon).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieker/Johansen as applied to claim 16 above, and further in view of LaFontaine US 2008/0161890 A1.
As to claim 17, Rieker teaches the method of claim 16.  It should be noted that Rieker fails to specifically teach wherein the step of inflating is performed with the cold or warmed liquid.  However, Rieker does disclose providing the step of cooling to the interior wall of the esophagus with the controlled curvature section [0009], and that the cooling is provided by a liquid [0081].  
Lafontaine teaches a common method with a common step of wherein the step of inflating is performed with the cold or warmed liquid [0066].  It would have been obvious to one having ordinary skill in the art before the effective filing date to inflate the deflecting member, with the cooling fluid used in Lafontaine to achieve the same effect of cooling using the controlled curvature section.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieker/Johansen as applied to claim 15 above, and further in view of Schiff 4576142.
As to claim 31, Rieker/Johansen teaches the method of claim 15.  It should be noted that Rieker/Johansen fails to teach wherein the first portion comprises a strip of material that extends longitudinally of the balloon and that is located on or in a sidewall of the balloon.
Schiff teaches method with a balloon comprising a common a strip (28) of material that extends longitudinally of the balloon (fig. 2f, shows 28 extending longitudinally to a handle) and that is located on or in a sidewall of the balloon (fig. 2e).  The strip within the sidewall is used to facilitate proper positioning of the balloon (col. 6, 57-63).  To provide the device of Rieker/Johansen with a strip within the balloon would have been obvious to one having ordinary skill in the art, in view of the teaching of . 

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 29, the following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or render obvious the overall claim method of moving a human esophagus, comprising the step of heating or cooling a shape-memory deflecting member of in a balloon to move at least a portion of an esophagus.  The prior art of Rieker et al. US 2008/0033415 A1 and Johansen et al. US 2004/0116851 A1 are silent in regards to a step of heating or cooling a shape-memory deflecting member and therefore does not meet the limitation of moving a human esophagus, comprising the step of heating or cooling a shape-memory deflecting member.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771